Citation Nr: 0015731	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945, and was a prisoner of war (POW) of the German 
Government from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board remanded this case to 
the RO in November 1999 for the issuance of a Statement of 
the Case.  The RO complied with the instructions on Remand 
and the veteran filed a timely substantive appeal.  
Therefore, the Board will proceed with further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's coronary artery disease is not related to his 
period of active service, including his time as a POW.

3.  The preponderance of the evidence shows that any 
gastrointestinal disorder is not related to the veteran's 
period of active service, including his time as a POW.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.307, 3.309 (1999).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§  3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A nexus between the current disability and active service may 
also be satisfied by a presumption that certain disorders, 
such as cardiovascular-renal disease, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  With 
respect to former POWs, certain diseases which have become 
manifest to a degree of 10 percent or more, at any time after 
the veteran's separation from service, may be presumed to 
have been incurred in service.  Of note here, such diseases 
include beriberi, malnutrition, irritable bowel syndrome, 
peptic ulcer disease, and ischemic heart disease if the 
former POW had experienced localized edema during his period 
of captivity.  See 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(c) (1999).

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims that are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The available service medical records, including the 
separation examination of October 1945, contain no 
complaints, findings, or diagnoses related to heart disease, 
beriberi, localized swelling, or a gastrointestinal disorder.  
A May 1945 examination performed after the veteran's 
internment as a POW likewise contains no relevant findings.  

Medical records of G. W. Kaminski, M.D., reflect that the 
veteran was seen in November 1993 with a diagnosis of 
coronary artery disease.  He had sustained a myocardial 
infarction the previous month.  The veteran had no complaints 
and reported that cardiac rehabilitation had gone well.  In 
April 1995, the veteran presented with complaints of 
abdominal pain, vomiting and diarrhea.  He was subsequently 
admitted to the hospital for small bowel obstructions.  The 
following month, it was noted that he had undergone 
exploratory laparotomy and divisions of adhesions causing 
small bowel obstruction.  The surgical excision was well 
healed and the veteran was free of symptoms.

Records from Redwood Falls Municipal Hospital show that the 
veteran was admitted in October 1993 due to an acute lateral 
myocardial infarction.  He was again hospitalized in April 
1995 due to a small bowel obstruction secondary to adhesions.  
The adhesions were believed to be secondary to radiation 
therapy that the veteran had received for prostate cancer.  
Additional diagnoses at discharge included congestive heart 
failure and coronary artery disease with history of 
myocardial infarction.  It was noted that the veteran 
presently had no chest pain or symptoms of congestive heart 
failure.

During a VA POW protocol examination in August 1995, the 
veteran stated that it was very cold and that he had very 
little to eat during his captivity.  He reported that he had 
small bowel obstructions and a heart attack during the past 
five years.  He reported angina with exertion, such as 
walking one-half of a mile or climbing a flight of stairs.  
In a Former POW Medical History completed by the veteran, he 
reported that he weighed 186 pounds when he entered service 
and 128 pounds in captivity.  He claimed that he incurred 
several medical conditions in captivity including swelling of 
the joints, but specifically denied any swelling of the legs 
or feet.  Diagnoses included status post myocardial 
infarction and status post small bowel obstructions.

The veteran appeared at a personal hearing before the RO in 
September 1996.  He testified that he lost one-third of his 
body weight while he was a POW.  His ankles became swollen 
for approximately one month while he was a POW but he did not 
report it in service.  He presently had a restricted diet, 
could not eat greasy foods, and had difficulty eating in 
restaurants.  He had a heart attack in 1993 and now had chest 
pains from excitement, bending over, and shoveling snow.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for coronary artery disease and a 
gastrointestinal disorder.  The Board recognizes that the 
veteran served as a POW and finds his statements regarding 
the lack of food during that time period to be credible.  
However, there is no evidence that the veteran has ever 
suffered from beriberi heart disease.  In fact, the record 
contains no evidence of any form of heart disease until 1993.

The Board, unfortunately, also cannot allow a presumptive 
grant of service connection for ischemic heart disease 
because the preponderance of the evidence establishes that 
the veteran did not have localized edema during his captivity 
as a POW.  Physical examinations in the service medical 
records contain no complaints or findings of localized edema 
and the veteran himself specifically denied the presence of 
swelling of the feet and legs in the August 1995 POW 
questionnaire.  The only evidence of record in support of 
this contention is the veteran's testimony before the RO that 
he had swelling of the ankles.  The Board finds this 
testimony to be insufficient to overcome the medical evidence 
and the veteran's own previous statement.

Finally, no medical professional has suggested that the 
veteran's coronary artery disease is related to his period of 
active service, including his time as a POW.  The veteran, as 
a layperson, cannot establish such a relationship, and such a 
relationship may not be presumed pursuant to 38 C.F.R. §§ 
3.307, 3.309 (1999) because the veteran's heart disease also 
did not manifest within one year of discharge from active 
duty.

Likewise, the record contains no evidence of a 
gastrointestinal disorder until the veteran underwent surgery 
for small bowel obstructions in 1995.  The record is 
completely devoid of any medical opinion relating this 
condition with the veteran's active service and, in fact, 
relates it to the veteran's prostate cancer.  The Board 
cannot award a presumptive grant of service connection for 
malnutrition, irritable bowel syndrome, or peptic ulcer 
disease.  Although the veteran has testified that he lost 
much weight as a POW and that he continues to have 
gastrointestinal symptoms, he simply has not been diagnosed 
with these disorders.  Accordingly, the benefits sought on 
appeal must be denied.



ORDER

Service connection for coronary artery disease is denied.

Service connection for a gastrointestinal disorder is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

